Name: 83/554/EEC: Commission Decision of 7 November 1983 on the clearance of the accounts presented by the Grand Duchy of Luxembourg in respect of expenditure incurred in the 1975 financial year on cereals and milk products supplied as food aid (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-11-19

 Avis juridique important|31983D055483/554/EEC: Commission Decision of 7 November 1983 on the clearance of the accounts presented by the Grand Duchy of Luxembourg in respect of expenditure incurred in the 1975 financial year on cereals and milk products supplied as food aid (Only the French text is authentic) Official Journal L 322 , 19/11/1983 P. 0057 - 0058*****COMMISSION DECISION of 7 November 1983 on the clearance of the accounts presented by the Grand Duchy of Luxembourg in respect of expenditure incurred in the 1975 financial year on cereals and milk products supplied as food aid (Only the French text is authentic) (83/554/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1703/72 of 3 August 1972 amending Regulation (EEC) No 2052/69 on the Community financing of expenditure arising from the implementation of the Food Aid Convention of 1967, and laying down rules for the Community financing of expenditure arising from the implementation of the Food Aid Convention of 1971 (1), and in particular Article 9 (3) thereof, Having regard to Council Regulation (EEC) No 2681/74 of 21 October 1974 on Community financing of expenditure incurred in respect of the supply of agricultural products as food aid (2), Having consulted the EAGGF Committee, Whereas, the Grand Duchy of Luxembourg has supplied to the Commission the supporting statements required for the clearance of the accounts pursuant to Article 2 of Commission Regulation (EEC) No 522/73 of 14 February 1973 laying down detailed rules for the application of Regulation (EEC) No 1703/72 (3), HAS ADOPTED THIS DECISION: Article 1 The accounts of the departments and agencies empowered by the Grand Duchy of Luxembourg to pay expenditure incurred in the 1975 financial year on cereals and milk products supplied as food aid shall be cleared as indicated in the Annex hereto. Article 2 This Decision is addressed to the Grand Duchy of Luxembourg. Done at Brussels, 7 November 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 180, 8. 8. 1972, p. 1. (2) OJ No L 288, 25. 10. 1974, p. 1. (3) OJ No L 50, 23. 2. 1973, p. 33. ANNEX Clearance of the accounts of the departments and agencies in the Grand Duchy of Luxembourg empowered to pay expenditure arising from food-aid operations in cereals and milk products 1.2 // 1. Funds available after clearance of 1974 accounts // - // 2. Advances authorized for food-aid operations in 1975 // Lfrs 89 500 000 // 3. Total available to cover 1975 expenditure // Lfrs 89 500 000 // 4. Expenditure effected in respect of 1975 and recognized as chargeable to Chapter 92: Food-aid expenditure from the general budget of the European Communities // Lfrs 84 708 100 // 5. Funds available after clearance of the 1975 accounts // Lfrs 4 791 900